Citation Nr: 1106723	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-14 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
prior to September 17, 2004, for pulmonary sarcoidosis.

2.  Entitlement to a disability rating in excess of 30 percent 
for total knee arthroplasty, left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from September 1973 to 
September 1976 and from August 1977 to July 1995.

This case comes before the Board of Veteran's Appeals (Board) on 
appeal from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

As will be explained in the body of this decision, Issue 1, 
formerly characterized as entitlement to an effective date prior 
to September 17, 2004, for the award of a 100 percent rating for 
pulmonary sarcoidosis, has been rephrased.

The issue of entitlement to an increased rating for total knee 
arthroplasty, left knee is addressed in the REMAND that follows 
the ORDER section of this decision.  


FINDINGS OF FACT

1.  In a rating decision dated in February 1996, and mailed to 
the Veteran on March 4, 1996, the RO granted service connection 
for pulmonary sarcoidosis with a 30 percent rating effective 
August 1, 1995; the Veteran did not appeal this decision.

2.  The Veteran filed a claim for an increased rating for 
pulmonary sarcoidosis on January 20, 2000, the claim was denied 
by the RO in December 2000, appealed by the Veteran and remanded 
by the Board for development in July 2003.

3.  The Veteran withdrew his appeal for an increased rating for 
pulmonary sarcoidosis via a written statement dated May 11, 2004, 
and received at VA on September 17, 2004.

4.  The Veteran filed a claim for an increased rating for 
pulmonary sarcoidosis which was received at the RO on September 
17, 2004.

5.  It was not factually ascertainable prior to September 17, 
2004, that the Veteran's pulmonary sarcoidosis was manifested by 
forced expiratory volume in one second (FEV-1) of less than 40 
percent predicted; nor was it factually ascertainable that there 
was pulmonary involvement requiring systemic high does 
(therapeutic) corticosteroids for control or cor pulmonale, or 
cardiac involvement with congestive heart failure, or progressive 
pulmonary disease with fever, night sweats, and weight loss 
despite treatment.  

6.  An August 11, 2004, pulmonary function test result shows FEV-
1 of 2.11, which is between 40 and 55 percent predicted.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 100 percent prior to 
September 17, 2004, for pulmonary sarcoidosis have not been met.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.157(a), 3.400(o), 4.7, 4.130, Diagnostic Codes 6846-6600.

2.  The criteria for a disability rating of 60 percent for 
pulmonary sarcoidosis were met as of August 11, 2004.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Codes 6846-6600.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an effective date prior to September 17, 
2004, for the grant of a 100 percent rating for pulmonary 
sarcoidosis.  Conversely, he seeks a higher rating than 30 
percent for this disability at all times relevant to the 
decision.  The Board will initially discuss certain preliminary 
matters and will then address the pertinent law and regulations 
and their application to the facts and evidence.



The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the disability-rating and effective-date elements of a service-
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters mailed 
in August 2005 and May 2006.  Although the Veteran was not 
provided complete notice until after the initial adjudication of 
the claim, the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board 
notes that following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claim.  There is 
no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of the 
claim would have been different had complete VCAA notice been 
provided at an earlier time.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical records, 
and other evidence identified by the Veteran, including a 
statement from the postal service.  In addition, the Veteran was 
afforded an appropriate VA examination.  Neither the Veteran nor 
his representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability Ratings
Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability there from are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2010).

A 30 percent rating is assigned for sarcoidosis where 
there is pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids.  The next higher rating 
of 60 percent rating is assigned where there is 
pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control.  A rating 
of 100 percent is assigned where there is cor 
pulmonale (right heart failure) or cardiac involvement 
with congestive heart failure; or progressive 
pulmonary disease with fever, night sweats, and weight 
loss despite treatment.  In the alternative, 
sarcoidosis can be rated under Diagnostic Code (DC) 
6600.  38 C.F.R. § 4.97, DC 6846.

DC 6600 provides ratings for chronic bronchitis. 
Forced Expiratory Volume in one second (FEV-1) of 71-
to 80-percent predicted value, or; the ratio of Forced 
Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) of 71 to 80 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by 
the Single Breath Method (DLCO (SB)) is 66-to 80-
percent predicted, is rated 10 percent disabling. FEV-
1 of 56-to 70-percent predicted, or; FEV-1/FVC of 56 
to 70 percent, or; DLCO (SB) 56-to 65-percent 
predicted, is rated 30 percent disabling. FEV-1 of 40-
to 55-percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40-to 55-percent predicted, 
or; maximum oxygen consumption of 15 to 20 ml/kg/min 
(with cardiorespiratory limit), is rated 60 percent 
disabling. FEV-1 less than 40 percent of predicted 
value, or; FEV-1/FVC less than 40 percent, or; DLCO 
(SB) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), 
or; cor pulmonale (right heart failure), or; right 
ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy, is rated 100 percent 
disabling.  38 C.F.R. § 4.97, Diagnostic Code 6600.

Effective Dates

The general rule with respect to the effective date of an award 
of increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the application 
thereof."  38 U.S.C.A. § 5110(a).  The effective date for an 
award of increased compensation will be the date of receipt of 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(o)(1).

An exception to that rule applies, however, where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the date 
of receipt of a claim for increased compensation.  If an increase 
in disability occurred within one year prior to date of receipt 
of the claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase occurred 
more than one year prior to date of receipt of the claim, the 
increase is effective the date of receipt of the claim.  If the 
increase occurred after the date of receipt of the claim, the 
effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); 
Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 
(o)(1)(2); VAOPGCPREC 12-98 (1998).

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  An informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155(a).

Once a formal claim for pension or compensation has been allowed 
or a formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in degree, 
receipt of one of the following will be accepted as an informal 
claim for increased benefits or an informal claim to reopen: (1) 
A report of examination or hospitalization by VA or uniformed 
services, where such report relates to examination or treatment 
of a disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission; (2) Evidence from a private 
physician or layman, with the date of receipt of such evidence 
accepted when the evidence is within the competence of the 
physician or lay person and shows the reasonable probability of 
entitlement to benefits; (3) When submitted by or on behalf of 
the veteran and entitlement is shown, date of receipt by VA of 
examination reports, clinical records, and transcripts of records 
will be accepted as the date of receipt of a claim if received 
from State, county, municipal, recognized private institutions, 
or other Government hospitals.  38 C.F.R. § 3.157(b).

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

After reviewing the record, the Board finds that an effective 
date prior to September 17, 2004, for the grant of a 100 percent 
evaluation for pulmonary sarcoidosis is not warranted.  However, 
a 60 percent rating is warranted effective August 11, 2004,

Service connection for sarcoidosis was granted in a February 1996 
rating decision.  A 30 percent rating was assigned, effective 
from August 1, 1995.  The Veteran was informed of this decision 
in a letter dated March 4, 1996.  The rating was increased to 100 
percent, effective September 17, 2004, in an October 2005 rating 
decision.  The RO indicated that the effective date was the date 
of the receipt of claim filed by the Veteran.  Veteran disagreed 
with the effective date of the 100 percent rating, seeking an 
effective date of August 1, 1995.  He indicated that he had an 
active claim for an increased rating for sarcoidosis prior to the 
claim he filed in September 2004.  

The Board finds that the date of receipt of claim is September 
17, 2004.  First, the Veteran did not appeal the February 1996 
rating decision assigning a 30 percent rating for sarcoidosis.  
Simply put, there is no documented communication from the Veteran 
or his representative within a year of the March 4, 1996, notice 
letter which could be construed as a notice of disagreement.  He 
merely reported his son's social security number in March 1996.  

Secondly, the Veteran filed a claim for an increased rating for 
sarcoidosis in January 2000.  A December 2000 rating decision 
denied the claim.  He appealed that decision.  Subsequent to a 
July 2003 Board remand, the Appeals Management Center (AMC) 
initiated development but, in May 2004, the Veteran contacted VA 
and stated that he wished to withdraw his appeal.  On September 
17, 2004, a written statement from the Veteran, dated May 11, 
2004, indicating he was withdrawing his appeal for a higher 
rating for sarcoidosis issue was received at VA.  There is 
nothing vague in the Veteran's statement.  He clearly withdrew 
his appeal of the December 2000 rating decision.  Consequently, 
the December 2000 rating decision became final, and any document 
or communication that could have been construed as a claim for 
increase received prior to September 17, 2004, was withdrawn.  

On September 17, 2004, the RO also received a separate statement 
from the Veteran alleging that his sarcoidosis had worsened, that 
he was suffering from swelling and clubbing of the hands, and 
that there were additional disabilities worsened or caused by the 
sarcoidosis.  Therefore, the Board agrees with the RO 's 
determination that the date of receipt of the claim for an 
increased rating is September 17, 2004.  

After reviewing the record, the Board must conclude that it was 
not factually ascertainable during the one year period prior to 
September 17, 2004, that the sarcoidosis increased in severity to 
the extent required for a 100 percent rating.  In this regard, 
the Board notes that there is no evidence for that one year 
period showing the requisite pulmonary function test results, or 
showing the presence of cor pulmonale (right heart failure) or 
cardiac involvement with congestive heart failure; or progressive 
pulmonary disease with fever, night sweats, and weight loss 
despite treatment.  It was not until the August 2005 VA 
examination performed in response to his claim that the Veteran 
was found to have sufficient pulmonary impairment to warrant a 
100 percent rating.  Accordingly, a 100 percent rating is not 
warranted prior to September 17, 2004.

However, the Board notes that the VA treatment records contain a 
report of PFT conducted August 11, 2004, showing a FEV-1 of 2.11.  
The Board notes that, using the predicted values listed in the 
August 2005 PFT, this equates to a FEV-1 between 40 and 55 
percent of predicted value.  In consideration of this reading, 
the Board finds that a 60 percent rating is warranted as of 
August 11, 2004.  

The Board can find no other basis for a higher rating prior to 
September 17, 2004.  VA respiratory examination and treatment 
records in the year prior to September 17, 2004, show findings of 
mild to moderate pulmonary difficulty which do not meet the 
criteria for increased rating found at DC 6600 or 6846.  

Furthermore, even assuming that the August 11, 2004, treatment 
record was an informal claim for an increased rating for 
sarcoidosis, the Veteran unequivocally withdrew his claim for an 
increased rating for sarcoidosis in the aforementioned September 
17, 2004, document.  That this document was received the same day 
that he filed a new claim for increased rating appears odd, but 
the facts, as documented in the claims folder, are not in dispute 
as to this matter.  

Accordingly, an effective date prior to September 17, 2004, for 
the grant of a 100 percent evaluation for pulmonary sarcoidosis 
is not warranted.  A 60 percent rating for pulmonary sarcoidosis 
is warranted as of August 11, 2004.  Thus, the Veteran is now 
rated 30 percent prior to August 11, 2004, 60 percent as of that 
date and 100 percent as of September 17, 2004.


ORDER

The Board having determined that the Veteran's pulmonary 
sarcoidosis warrants a 30 percent rating prior to August 11, 
2004, a 60 percent rating from that date and a 100 percent rating 
from September 17, 2004, the benefit sought on appeal is granted 
to this extent and subject to the criteria applicable to the 
payment of  monetary benefits.


REMAND

The Veteran, who has been service-connected for left knee 
disability since August 1995, underwent total knee arthroplasty 
(TKA) of the left knee on August 26, 2004, at the Durham, North 
Carolina VA Medical Center (VAMC).  He was awarded a 100 percent 
rating for that disability, effective through September 2005.  A 
30 percent rating was assigned effective October 1, 2005.  The 
record reflects that the most recent VA orthopedic examinations 
were performed in August 2005 and March 2006.  These examination 
reports do not directly address the left knee disability.  In his 
December 2010 informal hearing presentation, the Veteran's 
representative argued that the left knee disability had become 
more severe and warranted more than a 30 percent rating.  In 
light of VA's duty to conduct a thorough and contemporaneous 
medical examination, the Board finds that a new VA examination is 
necessary in order to decide the Veteran's left knee claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4). See also Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran apparently receives treatment for his left knee 
disability through the Durham and Salisbury VAMCs and the 
Winston-Salem Outpatient Clinic (OPC).  The most current records 
are dated through January 2007.  The Veteran's more recent 
treatment records should be obtained since they might contain 
information concerning his current level of disability.  38 
C.F.R. § 3.159(c)(2).

In light of these circumstances, this case is REMANDED to the RO 
or the Appeals Management Center (AMC), in Washington, D.C., for 
the following actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain pertinent 
treatment records from the Durham and 
Salisbury VAMCs and the Winston-Salem OPC for 
the period from January 2007 to the present, 
as well as any other pertinent records 
identified by the Veteran. 

2.	Then, the Veteran should be scheduled for 
a VA examination to ascertain the severity 
and manifestations of his service-connected 
TKA of the left knee.  The claims files must 
be made available to and reviewed by the 
examiner, and any indicated studies should be 
performed.  The RO or the AMC should ensure 
that all information required for rating 
purposes is provided by the examiner. 

3.	The RO or the AMC should also undertake 
any other development it determines to be 
warranted. 

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claim for a rating 
in excess of 30 percent for total knee 
arthroplasty of the left knee.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and 
afforded the requisite opportunity to respond 
before the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


